MEMORANDUM **
Nieves Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. See de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We review the denial of a motion to reopen for abuse of discretion. Id. We deny the petition for review.
The BIA did not abuse its discretion in denying Hernandez’s motion as she did not demonstrate that she was prima facie eligible for relief. See INS v. Abudu, 485 U.S. 94,105, 108 S.Ct. 904, 99 L.Ed.2d 90 (1988) (holding that the BIA may deny an alien’s motion to reopen if the alien is not prima facie eligible for the relief sought). Because Hernandez did not comply with the grant of voluntary departure, she was prima facie ineligible for the cancellation of removal relief she sought. See 8 U.S.C. § 1229c(d); de Martinez, 374 F.3d at 762-64.
Hernandez’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.